— In a proceeding pursuant to CPLR article 75, inter alia, to permanently stay arbitration of a claim for uninsured motorist benefits, the petitioner appeals from a decision of the Supreme Court, Kings County (Sunshine, Ct. Atty. Ref.), dated September 7, 2012, made after a framed-issue hearing.
*470Ordered that the appeal is dismissed, with costs.
The paper from which the petitioner appeals is merely a decision, as the paper did not grant or deny the petition or dispose of the proceeding. No appeal lies from a decision (see Benabu v Rienzo, 104 AD3d 714, 714 [2013]; Wall St. Mtge. Bankers, Ltd. v Hinds, 81 AD3d 818, 818 [2011]; Hamilton v Khalife, 2 AD3d 682, 682 [2003]; Matter of Diamond v Gallagher, 291 AD2d 404, 404 [2002]; Schicchi v J.A. Green Constr. Corp., 100 AD2d 509, 509-510 [1984]) and, thus, the appeal must be dismissed. Balkin, J.E, Leventhal, Lott and Sgroi, JJ., concur.